Case 1:19-cv-01360-RGA Document 60 Filed 01/19/21 Page 1 of 2 PageID #: 1048




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


SYNKLOUD TECHNOLOGIES, LLC,

                             Plaintiff,

          v.                                         C.A. No. 19-1360-RGA
                                                     (Consolidated – Lead Case)
 HP, INC.,

                             Defendant.


         JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

       WHEREAS, the Court previously entered a stipulation granting SynKloud Technologies,

LLC a 10-day extension for its Answering Brief and Microsoft Corporation a 7-day extension for

its Reply Brief (D.I. 56);

       WHEREAS, Microsoft Corporation requires additional time to file its Reply Brief and

SynKloud does not object;

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that the

deadline for Microsoft Corporation to file its Reply Brief in Support of Its Motion to Dismiss is

hereby extended by five (5) days until January 26, 2021.

RICHARDS, LAYTON & FINGER, P.A                   DEVLIN LAW FIRM LLC

/s/ Kelly E. Farnan                              /s/ Timothy Devlin
Kelly E. Farnan (#4395)                          Timothy Devlin (No. 4241)
Farnan@rlf.com                                   1526 Gilpin Avenue
Travis S. Hunter (#5350)                         Wilmington, DE 19806
Hunter@rlf.com                                   (302) 449-9010
One Rodney Square                                tdevlin@devlinlawfirm.com
920 North King Street
Wilmington, DE 19801
302-651-7700


                                               -1-
Case 1:19-cv-01360-RGA Document 60 Filed 01/19/21 Page 2 of 2 PageID #: 1049




OF COUNSEL:                               Deepali Brahmbhatt
                                          DEVLIN LAW FIRM LLC
Richard A. Cederoth                       3120 Scott Blvd #13,
SIDLEY AUSTIN LLP                         Santa Clara, CA 95054
One South Dearborn                        (650) 254-9805
Chicago, IL 60603                         dbrahmbhatt@devlinlawfirm.com
(312) 853-7000
                                          Attorneys for SynKloud Technologies, LLC
Ching-Lee Fukuda
Ketan V. Patel
SIDLEY AUSTIN LLP
787 Seventh Avenue
New York, NY 10019
(212) 839-5300

Attorneys for Microsoft Corp.


Dated: January 19, 2021


IT IS SO ORDERED this __________ day of __________, 2020

                                                    _____________________________
                                                      The Honorable Richard Andrews
                                                           United States District Judge




                                        -2-
